DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 4/27/2022 is acknowledged.
Claims 1, 18, and 19 have been amended.  
Claims 1-19 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20210075464A1) in view of Baghel et al. (US20180076839A1), hereafter Baghel, and Kyosti et al. (USP 10601695B2), hereafter Kyosti.  	

Regarding claim 1,
Luo discloses a communication system (Fig. 9, 900) supporting communication between an end node of a vehicle (i.e. 945) and a remote correspondent node via a fixed network (i.e. 910), the communication system comprising a plurality of wireless access points of the fixed network (i.e. 920, 930), each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams (paragraph 110-113; mmW band/beamforming used for connections).
Luo shows a plurality of wireless modems (i.e. 915, 917, 940, 945) arranged to establish mm wave radio communication links to wireless access points of the plurality of wireless access points, the mm wave radio communication links supporting a data session between the end node and the remote correspondent node, the wireless modems being located on the vehicle and employing electronically steerable beamforming directional antennas for establishing the mm wave radio communication links (paragraph 113, 117; leverage antenna diversity/massive MIMO with large number of antenna s for beamforming/spatial diversity for mmW connections between vehicles 940/945, users 915, other devices 917, etc.).
Though strongly implied through the disclosure above of leveraging antenna diversity/massive MIMO for precise beamforming and/or spatial diversity on  mmW connections between vehicles 940/945, users 915, etc., Luo does not expressly disclose transmitting multipath environment data indicative of nominal multipath properties indicative of a degree of multipath for the an area independent of the vehicle and links formed to the vehicle, supported by the first access point to at least one of the plurality of wireless modems and a controller of the vehicle is arranged to adapt a diversity property for transmissions of data from a plurality of wireless modems to the plurality of wireless access points in response to the multipath environment data.
Baghel discloses analogous wireless resource allocation for a vehicle acting as a base station (Title) for a plurality of devices within the vehicle, including transmitting multipath environment data indicative of nominal multipath properties for the an area (i.e. environment of the cabin including status of windows, moon/sunroof, etc.; paragraph 85, 91, 101, 116, 123) supported by the first access point to at least one of the plurality of wireless modems and a controller of the vehicle is arranged to adapt a diversity property for transmissions of data from the plurality of wireless modems to the plurality of wireless access points in response to the multipath environment data (Fig. 4, Fig. 8, 802-804, 824; paragraph 57, 63-66, 81-87, 115-118, 123-124; vehicle antenna array enables beamforming/MIMO support based on channel state information reported by the vehicle including parameters of its dynamic environment), whereas Kyosti further discloses radio channel emulation of MIMO wireless links (Title) in which the nominal multipath properties indicative of a degree of multipath for the an area independent of the device and links formed to the device (Fig. 4, step 435; Col. 5, lines 35-52; Col. 8, lines 31-43; i.e. multipath fading profiles including urband, rural, hilly, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Luo by transmitting multipath environment data indicative of nominal multipath properties for the an area supported by the first access point to at least one of the plurality of wireless modems and a controller of the vehicle is arranged to adapt a diversity property for transmissions of data from the plurality of wireless modems to the plurality of wireless access points in response to the multipath environment data, as shown by Baghel, as well as nominal multipath properties indicative of a degree of multipath for the an area independent of the device and links formed to the device, as shown by Kyosti, thereby assisting beamforming to adapt to both the dynamic and static environment of a moving vehicle.
Regarding claim 18,
Luo discloses a method (i.e. Fig. 8) of operation for a communication system (i.e. Fig. 9, 900) supporting communication between an end node of a vehicle (i.e. 945) and a remote correspondent node via a fixed network (i.e. 910), the communication system comprising a plurality of wireless access points of the fixed network (i.e. 920, 930), each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams (paragraph 110-113; mmW band/beamforming used for connections).
Luo further discloses a plurality of wireless modems (i.e. 915, 917, 940, 945) arranged to establish mm wave radio communication links to wireless access points of the plurality of wireless access points, the mm wave radio communication links supporting a data session between the end node and the remote correspondent node, the wireless modems being located on the vehicle and employing electronically steerable beamforming directional antennas for establishing the mm wave radio communication links (paragraph 113, 117; leverage antenna diversity/massive MIMO with large number of antenna s for beamforming/spatial diversity for mmW connections between vehicles 940/945, users 915, other devices 917, etc.).
Though strongly implied through the disclosure above of leveraging antenna diversity/massive MIMO for precise beamforming and/or spatial diversity on  mmW connections between vehicles 940/945, users 915, etc., Luo does not expressly disclose transmitting multipath environment data indicative of nominal multipath properties indicative of a degree of multipath for the an area independent of the vehicle and links formed to the vehicle, supported by the first access point to at least one of the plurality of wireless modems and a controller of the vehicle is arranged to adapt a diversity property for transmissions of data from a plurality of wireless modems to the plurality of wireless access points in response to the multipath environment data.
Baghel discloses analogous wireless resource allocation for a vehicle acting as a base station (Title) for a plurality of devices within the vehicle, including transmitting multipath environment data indicative of nominal multipath properties for the an area (i.e. environment of the cabin including status of windows, moon/sunroof, etc.; paragraph 85, 91, 101, 116, 123) supported by the first access point to at least one of the plurality of wireless modems and a controller of the vehicle is arranged to adapt a diversity property for transmissions of data from the plurality of wireless modems to the plurality of wireless access points in response to the multipath environment data (Fig. 4, Fig. 8, 802-804, 824; paragraph 57, 63-66, 81-87, 115-118, 123-124; vehicle antenna array enables beamforming/MIMO support based on channel state information reported by the vehicle including parameters of its dynamic environment), whereas Kyosti further discloses radio channel emulation of MIMO wireless links (Title) in which the nominal multipath properties indicative of a degree of multipath for the an area independent of the device and links formed to the device (Fig. 4, step 435; Col. 5, lines 35-52; Col. 8, lines 31-43; i.e. multipath fading profiles including urband, rural, hilly, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Luo by transmitting multipath environment data indicative of nominal multipath properties for the an area supported by the first access point to at least one of the plurality of wireless modems and a controller of the vehicle is arranged to adapt a diversity property for transmissions of data from the plurality of wireless modems to the plurality of wireless access points in response to the multipath environment data, as shown by Baghel, as well as nominal multipath properties indicative of a degree of multipath for the an area independent of the device and links formed to the device, as shown by Kyosti, thereby assisting beamforming to adapt to both the dynamic and static environment of a moving vehicle.

Regarding claim 19,
Luo discloses an apparatus (i.e. Fig. 9, vehicle 940/945) for a communication system (i.e. Fig. 9, 900) supporting communication between an end node of a vehicle (i.e. 945) and a remote correspondent node via a fixed network (i.e. 910), the communication system comprising a plurality of wireless access points of the fixed network (i.e. 920, 930), each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams (paragraph 110-113; mmW band/beamforming used for connections).
Luo further discloses a plurality of wireless modems (i.e. 915, 917, 940, 945) arranged to establish mm wave radio communication links to wireless access points of the plurality of wireless access points, the mm wave radio communication links supporting a data session between the end node and the remote correspondent node, the wireless modems being located on the vehicle and employing electronically steerable beamforming directional antennas for establishing the mm wave radio communication links (paragraph 113, 117; leverage antenna diversity/massive MIMO with large number of antenna s for beamforming/spatial diversity for mmW connections between vehicles 940/945, users 915, other devices 917, etc.).
Though strongly implied through the disclosure above of leveraging antenna diversity/massive MIMO for precise beamforming and/or spatial diversity on  mmW connections between vehicles 940/945, users 915, etc., Luo does not expressly disclose transmitting multipath environment data indicative of nominal multipath properties indicative of a degree of multipath for the an area independent of the vehicle and links formed to the vehicle, supported by the first access point to at least one of the plurality of wireless modems and a controller of the vehicle is arranged to adapt a diversity property for transmissions of data from a plurality of wireless modems to the plurality of wireless access points in response to the multipath environment data.
Baghel discloses analogous wireless resource allocation for a vehicle acting as a base station (Title) for a plurality of devices within the vehicle, including transmitting multipath environment data indicative of nominal multipath properties for the an area (i.e. environment of the cabin including status of windows, moon/sunroof, etc.; paragraph 85, 91, 101, 116, 123) supported by the first access point to at least one of the plurality of wireless modems and a controller of the vehicle is arranged to adapt a diversity property for transmissions of data from the plurality of wireless modems to the plurality of wireless access points in response to the multipath environment data (Fig. 4, Fig. 8, 802-804, 824; paragraph 57, 63-66, 81-87, 115-118, 123-124; vehicle antenna array enables beamforming/MIMO support based on channel state information reported by the vehicle including parameters of its dynamic environment), whereas Kyosti further discloses radio channel emulation of MIMO wireless links (Title) in which the nominal multipath properties indicative of a degree of multipath for the an area independent of the device and links formed to the device (Fig. 4, step 435; Col. 5, lines 35-52; Col. 8, lines 31-43; i.e. multipath fading profiles including urband, rural, hilly, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Luo by transmitting multipath environment data indicative of nominal multipath properties for the an area supported by the first access point to at least one of the plurality of wireless modems and a controller of the vehicle is arranged to adapt a diversity property for transmissions of data from the plurality of wireless modems to the plurality of wireless access points in response to the multipath environment data, as shown by Baghel, as well as nominal multipath properties indicative of a degree of multipath for the an area independent of the device and links formed to the device, as shown by Kyosti, thereby assisting beamforming to adapt to both the dynamic and static environment of a moving vehicle.

Regarding claim 8 and 9,
The combination of Luo and Baghel discloses the controller is arranged to adapt how many mm wave radio communication links are formed to the plurality of wireless access points in response to the multipath environment data (Luo: Fig. 9-10, showing vehicle 945 adapting to multiple links to multiple devices 920, 930, etc.; Baghel: details of multiple devices/vehicle and beamforming/MIMO support based on channel state information reported by the vehicle including parameters of its dynamic environment).  See motivation above.
Regarding claim 10,
Luo discloses the controller comprises a multi path controller arranged to allocate data packets of a data session between the end node and the remote node to a plurality of communication paths, at least some of the plurality of communication paths including different mm wave radio communication links; and where the controller is arranged to adapt the allocation of data packets to the plurality of communication paths in response to the multipath environment data (Luo: Fig. 9-10, showing vehicle 945 adapting to multiple links to multiple devices 920, 930, etc.; Baghel: details of multiple devices/vehicle and beamforming/MIMO support based on channel state information reported by the vehicle including parameters of its dynamic environment).  See motivation above.











3.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, Baghel and Kyosti as applied to claim 1 above, and further in view of Kim et al. (USP 11122542B2), hereafter Kim.

Regarding claims 2 and 3,
Luo, Baghel, and Kyosti disclose control information including HARQ indicator channel carrying HARQ feedback for incremental redundancy/etc. (i.e. paragraph 49), but does not expressly discloses the diversity property is a minimum number of retransmissions/repetitions property for data packets transmitted from the wireless modems to the wireless access points.
Kim discloses analogous 5G V2X communication includes adapting a data packet retransmission property for data packets transmitted from the wireless modems to the wireless access points (i.e. Fig. 8-10; Col. 14-15, lines 60-46; method 1-4 configuring a resource pool according to the number of transmissions/retransmissions applicable to a specific device associated with parameters corresponding to the device/user indicating a resource pool recognizably configured by the UE).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Luo, Baghel, and Kyosti by providing a minimum number of retransmissions/repetitions property for data packets transmitted from the wireless modems to the wireless access points, as shown by Kim, thereby efficiently performing V2X communication in hybrid wireless communication systems with varying multipath conditions.
Regarding claims 4-7,
The combination of Luo, Baghel, Kyosti and Kim renders obvious the further limitationso of claims 4-7 regarding the data packet transmission repetition property as applying to single/multiple mm wave radio communication links and wireless access points (as shown in Luo, Fig. 9-10 and the further details of multiple devices/vehicle and beamforming/MIMO support based on channel state information reported by the vehicle including parameters of its dynamic environment in Baghel) and minimum number of retransmissions (as shown in Kim).  See the motivations above.

4.	Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, Baghel, and Kyosti as applied to claim 1 above, and further in view of El-Keyi et al. (US20210234580A1), hereafter Keyi.

Regarding claims 11-13,
Luo, Baghel, and Kyosti do not expressly disclose to increase diversity for the transmissions for the multipath environment data indicating an environment with increased multipath propagation over that of a non-multipath propagation environment.
Keyi discloses adaptive downlink MIMO precoding using uplink tracking for active antenna systems (Title) including increasing diversity for the transmissions for the multipath environment data indicating an environment with increased multipath propagation/multipath induced fading over that of a non-multipath propagation environment/lack of multipath induced fading (i.e. LoS/nLoS; Background-Summary + paragraphs 37-40, 92-96, 127; adaptive beamforming taking into account the effects and severity of interference caused by multipath propagation, including LoS/nLoS consideration).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Luo, Baghel, and Kyosti by increase diversity for the transmissions for the multipath environment data indicating an environment with increased multipath propagation over that of a non-multipath propagation environment, as shown by Keyi, thereby enabling good beamforming gain even in environments with severe multipath propagation.

Regarding claim 17, 
The combination of Luo, Baghel, Kyosti, and Keyi discloses the first access point comprises a circuit arranged to determine an uplink diversity characteristic for transmissions received from the plurality of wireless modems, and to adapt a downlink diversity parameter for transmissions of data to the plurality of wireless modems in response to the uplink diversity characteristic (Keyi: Adaptive downlink precoding based on uplink tracking and vice versa).  See motivation above.





5.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo,  Baghel, and Kyosti as applied to claim 1 above, and further in view of Goncalves (US20190230500A1).

Regarding claim 14-16,
Though disclosing communication with vehicles, the combination of Luo, Baghel, and Kyosti does not expressly discloses the multipath environment data comprises static environment data for a predetermined route that includes a tunnel.
Goncalves discloses analogous art showing 5G beamforming (i.e. paragraph 162; Fig. 7) within dynamically configurable network comprising a complex array of static and moving nodes (Abstract; Fig. 2-4, Fig. 12, 206) further including consideration of a predetermined route that includes a tunnel (i.e. 5C, 570; paragraph 63, 146).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Luo, Baghel, and Kyosti in consideration of static environment data for a predetermined route that includes a tunnel, as shown by Goncalves, thereby enabling flexible adaptation from environment to environment based on each environment’s requirements while enabling optimization for different QoS purposes.





Response to Arguments
6. 	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection relies on the newly-cited Kyosti reference for any teaching or matter specifically challenged in the argument, i.e. nominal multipath properties indicative of a degree of multipath for the an area independent of the vehicle and links formed to the vehicle.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477